 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 1 of 24 Page ID #:7593



1 THE WESTON FIRM                                LAW OFFICES OF RONALD
2 GREGORY S. WESTON (239944)                     A. MARRON, APLC
  greg@westonfirm.com                            RONALD A. MARRON (175650)
3 1405 Morena Blvd., Suite 201                   ron@consumersadvocates.com
4 San Diego, CA 92110                            MICHAEL T. HOUCHIN (305541)
  Telephone: (619) 798-2006                      mike@consumersadvocates.com
5 Facsimile: (619) 343-2789                      651 Arroyo Drive
6                                                San Diego, CA 92103
     Class Counsel                               Telephone: (619) 696-9006
7                                                Facsimile: (619) 564-6665
8
9
10
11                        UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14    IN RE COBRA SEXUAL ENERGY             Case No: 2:13-cv-05942-AB-Ex
      SALES PRACTICES LITIGATION
15                                          DECLARATION OF GAJAN RETNASABA
16                                          IN SUPPORT OF FINAL APPROVAL OF
                                            CLASS ACTION SETTLEMENT
17
18                                           Judge: The Honorable André Birotte, Jr.
                                             Date: April 2, 2021
19                                           Time: 10:00 a.m.
                                             Location: Courtroom 7B
20
21
22
23
24
25
26
27
28

      In re Cobra Sexual Energy Sales Practices Litig., Case No. 2:13-cv-13-05942-AB-Ex
                             DECLARATION OF GAJAN RETNASABA
 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 2 of 24 Page ID #:7594



 1        I, Gajan Retnasaba, declare:
 2        1.     I am a Partner at Classaura LLC, a class action administration firm. I have
 3 been the project lead on cases including Mason v. Heel, Hilsley v. Ocean Spray
 4 Cranberries, and In re Quaker Oats Labeling Litigation. I founded the popular class
 5 action advocacy website ClassActionRebates.com. My prior experience includes being a
 6 litigation associate at Jones Day and a senior associate at McKinsey & Company. I hold
 7 a J.D. from Harvard Law School and a Bachelor of Engineering from the University of
 8 New South Wales.
 9        2.     Classaura was appointed by this Court, to serve as the Claims Administrator
10 to, among other tasks, publish notice of the proposed class action settlement; receive and
11 process Claim Forms; respond to Class Member inquiries; establish and maintain the
12 settlement website (cobralawsuit.com) (hereinafter, “the Settlement Website”) and
13 perform other duties as specified in the Settlement Agreement preliminarily approved by
14 this Court on November 9, 2020. See Dkt. 290.
15                         ONLINE NOTICE PUBLICATION
16        3.     On January 10, 2021, Classaura began an online advertising campaign on
17 Facebook.
18        4.     The advertising targeted adult males over the age of 40 residing in
19 California.
20        5.     The Facebook advertising campaign generated 3,006,291 impressions. An
21 “impression” (in the context of online advertising) is the number of times an
22 advertisement was displayed to an individual. The impression is displayed and gives an
23 individual the opportunity to click on the advertisement and be directed to the Settlement
24 Website for more information. Each time an ad is displayed to a visitor, it is counted as
25 one impression.
26                                  PRESS RELEASE
27        6.     Classaura crafted a neutral informational press release, providing a
28                                              1
      In re Cobra Sexual Energy Sales Practices Litig., Case No. 2:13-cv-13-05942-AB-Ex
                             DECLARATION OF GAJAN RETNASABA
  Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 3 of 24 Page ID #:7595



 1 summary of the settlement. On January 8, 2021, the press release was released using the
 2 PR Newswire’s US1 National Newsline. US1 National Newsline provides the press
 3 release to thousands of media outlets across the country, including national and local
 4 newspapers, websites, and television and radio stations. A true and correct copy of the
 5 press release along with a summary report of outlets that picked up the release is
 6 attached hereto as Exhibit A.
 7                                       PHONE LINE
 8         7.      A dedicated toll-free number (888-977-3554) was set up on January 8, 2021
 9 providing pre-recorded information and allowing class members to leave a voicemail
10 requesting further information.
11                                   WEBSITE & EMAIL
12         8.      The Settlement Website (www.cobralawsuit.com) was set up on December
13 29, 2020, providing information on the lawsuit and access to case documents. The
14 website includes a summary of the case, a list of important dates, answers to frequently
15 asked questions, key case filings, and contact information. The Settlement Website also
16 displayed the claim filing deadline; the deadline to opt-out of the class settlement; the
17 deadline to submit an objection; and the date of the Fairness Hearing. The website
18 address was set forth in all of the public notices described above, as well as on the Claim
19 Form.
20         9.      A dedicated email address (contact@cobralawsuit.com) was set up on
21 December 30, 2020 to answer questions from potential class members. To date we have
22 received and answered 21 emails.
23                                      CAFA NOTICE
24         10.     In compliance with the Class Action Fairness Act (“CAFA”), 28 U.S.C. §
25 1715, Classaura compiled a CD-ROM containing the following documents:
26               a. The Complaint, First Amended Complaint, Second Amended Complaint,
27                 and associated exhibits in the litigation;
28                                                  2
      In re Cobra Sexual Energy Sales Practices Litig., Case No. 2:13-cv-13-05942-AB-Ex
                             DECLARATION OF GAJAN RETNASABA
 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 4 of 24 Page ID #:7596



1                b. The District Court's order granting-in-part and denying-in-part Defendant's
2                   Motion to Dismiss;
3                c. The District Court's order granting Class Certification;
4                d. The District Court's order granting Defendant's Motion for Class
5                   Decertification;
6                e. The Court of Appeal's order for Reversal;
7                f. The Supreme Court's order for Reversal of the Court of Appeals;
8                g. The Court of Appeal's order dismissing Defendant's Appeal;
9                h. The District Court's order rescinding Class Decertification;
10               i. The District Court's order granting Plaintiff's Motion for Preliminary
11                  Approval of Settlement;
12               j. The Motion for Preliminary Approval of Settlement;
13               k. The Long-Form and Short-Form notifications that will be provided to class
14                  members informing them of the proposed settlement and their right to be
15                  excluded from the class (attached as Exhibits 2 and 3 to the Motion for
16                  Preliminary Approval of Settlement);
17               l. The parties' Proposed Settlement Agreement (attached as Exhibit 1 to the
18                  Motion for Preliminary Approval of Settlement); and
19               m. A partial list of potential class members who purchased the product directly
20                  from the defendant
21
           11.      The CD-ROM was accompanied by a cover letter (collectively, the “CAFA
22
     Notice Packet”). A true and correct copy of the cover letter is attached hereto as Exhibit
23
     B.
24
           12.      On November 15, 2020, CAFA Notice was mailed via United States Postal
25
     Service (USPS), Priority Mail Service, to the U.S. Attorney General, the Attorneys
26
     General of each of the 50 States and the District of Columbia, and the Attorneys General
27
     of the 5 recognized U.S. Territories. The 90-day period for federal or state government
28                                              3
       In re Cobra Sexual Energy Sales Practices Litig., Case No. 2:13-cv-13-05942-AB-Ex
                              DECLARATION OF GAJAN RETNASABA
  Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 5 of 24 Page ID #:7597



 1 objections has now elapsed, and no state or federal official has raised an objection to the
 2 settlement.
 3         13.   We have retained copies of the CD. Copies of the CD will be made
 4 available to the court on request.
 5                                      CLRA NOTICE
 6         14.   California’s Consumers Legal Remedies Act (Civ. Code §1781) requires
 7 published notice in a newspaper of general circulation in the county of the transaction,
 8 once a week for four consecutive weeks. Accordingly, we published notice in the Daily
 9 Commerce on January 12, January 19, January 26, and February 2, 2021. A true and
10 correct copy of the advertisements and an affidavit of publication from the publisher are
11 attached hereto as Exhibit C.
12                                        CLAIMS
13         15.   To date we have received 8,082 claim forms from class members with valid
14 California addresses. Of these claims, 8,080 forms were submitted electronically, and 2
15 claim forms were submitted via mail.
16         16.   Based on an initial review of claims submitted, we found 725 claim forms
17 to be invalid due to being duplicative or not meeting the settlement criteria. A claim was
18 judged duplicative if multiple identical or near identical claims were filed. Thus, to date
19 we have received 7,357 valid claim forms.
20         17.   Based on the current rate of submissions, we estimate that there will be
21 there approximately 9,931 valid claims by the claim deadline of March 6, 2021. Thus,
22 each class member who submitted a valid claim form will receive approximately $8.13.
23                           REQUESTS FOR EXCLUSION
24         18.   The deadline for Class Members to object to the Settlement or request to be
25 excluded from the class is a postmarked deadline of March 6, 2021. We have received
26 one (1) request to opt-out of the settlement to date.
27
28                                               4
      In re Cobra Sexual Energy Sales Practices Litig., Case No. 2:13-cv-13-05942-AB-Ex
                             DECLARATION OF GAJAN RETNASABA
 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 6 of 24 Page ID #:7598



 1        I declare under penalty of perjury of the laws of the United States that the
 2 foregoing is true and correct.
 3       Executed on February 26, 2021, in Atlanta, GA.
 4
 5
 6
 7                                            Gajan Retnasaba
 8
 9 DATED: February 26, 2021                   Respectfully Submitted,
10
11                                            /s/ Gregory S. Weston
12                                            THE WESTON FIRM
13                                            GREGORY S. WESTON
                                              1405 Morena Blvd., Suite 201
14                                            San Diego, CA 92110
15                                            Telephone: (619) 798-2006
16                                            LAW OFFICES OF RONALD A.
17                                            MARRON, APLC
                                              RONALD A. MARRON
18                                            MICHAEL T. HOUCHIN
19                                            651 Arroyo Drive
                                              San Diego, CA 92103
20                                            Telephone: (619) 696-9006
21                                            Facsimile: (619) 564-6665
22                                            Class Counsel
23
24
25
26
27
28                                           5
     In re Cobra Sexual Energy Sales Practices Litig., Case No. 2:13-cv-13-05942-AB-Ex
                            DECLARATION OF GAJAN RETNASABA
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 7 of 24 Page ID #:7599




           Exhibit A
      Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 8 of 24 Page ID #:7600




Classaura Announces Cobra Sexual Health
Class Action Settlement

NEWS PROVIDED BY
Classaura 
Jan 08, 2021, 21:18 ET




LOS ANGELES, Jan. 8, 2021 /PRNewswire/ -- A proposed settlement has been reached in the
Cobra Sexual Energy Sales Practices Litigation, a class action lawsuit. The proposed
settlement establishes a $100,000 settlement fund. Class members may be eligible for cash
payments of up to $100.


On November 9, 2020, United States District Court for the Central District of California, Judge
André Birotte Jr, preliminarily approved a settlement of a lawsuit between Nutraceutical and
purchasers of Cobra Sexual Energy. The class action claims the herbal supplement Cobra
Sexual Energy is falsely advertised and an unapproved aphrodisiac in violation of California
law. The defendant strongly denies this, and the Court has made no decision on these issues.
The case was litigated for seven years, and rather than continue litigating the case in court,
the two sides have agreed to a class action settlement.


The proposed settlement establishes a $100,000 settlement fund and eligible class members
may be eligible for cash payments of up to $100 if they have a proof of purchase and up to $10
if they do not have a proof of purchase. In addition to the cash relief, the defendant has also
agreed to make certain changes to Cobra's label.


You may be a member of the settlement class if you purchased any Cobra Sexual Energy
product in California between August 9, 2014 and December 31, 2020. A class action
settlement gives you certain rights, including the right to make a claim for your share of a
cash settlement fund, and also has certain deadlines.                                          
     Case
You now   2:13-cv-05942-AB-E
        have                  Document
              the following options.     295-2
                                     First,      Filed 02/26/21
                                            the attorneys       Pagethe
                                                           who ﬁled  9 ofcase
                                                                          24 Page ID #:7601
                                                                              and were
appointed to represent you recommend that you go to the settlement website
(CobraLawsuit.com) and ﬁle a claim form, and then receive a payment if the Court approves
the settlement. Second, you can ignore this notice and do nothing. You will not get a
settlement payment, but you will give up the right to sue over claims related to Cobra's labels
and advertising, though not for personal injury. Third, you can exclude yourself. If you exclude
yourself, you get no settlement payment but keep the right to sue over these claims at your
own expense. Finally, you can object to the settlement and tell the judge why you do not
want the settlement to be approved.


You can make a claim at CobraLawsuit.com, as well as get more detailed information about
this case, the settlement, and your options, as this is a summary only. If you need help and
cannot access the Internet, you can also ask questions by mail by writing to Cobra Sexual
Energy Litigation, c/o Classaura, 1718 Peachtree St NW #1080, Atlanta, GA 30309 or call 1-888-
977-3554. If possible, please consult the website CobraLawsuit.com.com before calling. Do not
contact Nutraceutical or the Court, except if you are serving and ﬁling an objection. The
deadline to ﬁle a claim form is March 6, 2021, but your appointed attorneys recommend that
you ﬁle a claim now if you are eligible so you don't forget later, and to help them plan the
cash distribution and estimate the settlement claims rate.


Your rights and options – and the deadlines to exercise them – are only summarized in this
press release. A Long Form Notice describes, in full, how to ﬁle a claim, object, or exclude
yourself, and provides other important information. For more information and to obtain a
Long Form Notice, claim form or other documents, visit CobraLawsuit.com.


Location: Los Angeles, CA
Filed by: Classaura LLC
Phone: 888-977-3554


SOURCE Classaura




                                                                                               
 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 10 of 24 Page ID #:7602




Pickup


Overview

   TOTAL PICKUP                                      97                      TOTAL POTENTIAL         127M
                                                                                    AUDIENCE

       Exact Match                     96 postings             Exact Match           127M visitors

       Twitter                         1 Tweet                 Twitter               30 followers




Total Pickup Over Time
Total pickup since your content was distributed
                       1000




                       100
  Total Pickup Count




                        10




                         1




                         0
                              08 Jan                  09 Jan                     11 Jan
 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 11 of 24 Page ID #:7603



Total Pickup by Source Type                                       Total Pickup by Industry




        Newspaper (39/40.2%)                                                    Media & Information (59/60.8%)
        Online News Sites & Other Influencers (28/28.9%)                        Financial (19/19.6%)
        Financial News Service (7/7.2%)                                         Medical/Healthcare (8/8.2%)
        Trade Publications (6/6.2%)                                             Multicultural & Demographic (3/3.1%)
        News & Information Service (5/5.2%)                                     Business Services (2/2.1%)
        Other (12/12.4%)                                                        Other (6/6.2%)




Exact Match Pickup
Exact matches are full text postings of your content which we have found in the online and
social media that we monitor. Understand how it is calculated.

Total Exact Matches: 96
Total Potential Audience: 127,449,696


 Logo            Outlet Name                          Location   Source Type                  Industry                  Potential
                                                                                                                        Audience


                 Yahoo! Finance                       Global     Online News Sites & Other    Media & Information   48,499,683 [1]
                 Online  View Release                           Influencers                                        visitors/month




                 AP NEWS [The Associated Press]       United     News & Information Service   Media & Information   28,823,822 [1]
                 Online  View Release                States                                                        visitors/month




                 MarketWatch                          United     Online News Sites & Other    Financial             28,050,994 [1]
                 Online  View Release                States     Influencers                                        visitors/month




                 PR Newswire                          Global     PR Newswire                  Media & Information    7,473,928 [1]
                 Online  View Release                                                                              visitors/month




                 Benzinga                             United     Online News Sites & Other    Financial              5,368,378 [1]
                 Online  View Release                States     Influencers                                        visitors/month
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 12 of 24 Page ID #:7604




         Morningstar                             Global   Financial Data, Research &   Financial              3,130,074 [1]
         Online  View Release                            Analytics                                          visitors/month




         WFMZ-TV IND-69 [Allentown, PA]          United   Broadcast Media              Media & Information    1,546,943 [1]
         Online  View Release                   States                                                      visitors/month




         Medindia Health Network                 India    Trade Publications           Medical/Healthcare     1,032,591 [1]
         Online  View Release                                                                               visitors/month




         KTVN-TV CBS-2 [Reno, NV]                United   Broadcast Media              Media & Information       408,397 [1]
         Online  View Release                   States                                                      visitors/month




         Daily Journal [Tupelo, MS]              United   Newspaper                    Media & Information       233,660 [1]
         Online  View Release                   States                                                      visitors/month




         FinancialContent - PR Newswire          United   Financial News Service       Media & Information       161,590 [1]
         Online  View Release                   States                                                      visitors/month




         WRAL-TV CBS-5 [Raleigh, NC]             United   Broadcast Media              Media & Information       161,590 [1]
         Online  View Release                   States                                                      visitors/month




         Townhall Finance                        United   Financial News Service       Media & Information       161,590 [1]
         Online  View Release                   States                                                      visitors/month




         Tamar Securities                        United   Online News Sites & Other    Financial                 161,590 [1]
         Online  View Release                   States   Influencers                                        visitors/month




         IBTimes                                 United   Newspaper                    Media & Information       161,590 [1]
         Online  View Release                   States                                                      visitors/month




         Rockford Register Star [Rockford, IL]   United   Newspaper                    Media & Information       161,590 [1]
         Online  View Release                   States                                                      visitors/month




         Great American Financial Resources      United   News & Information Service   Financial                 161,590 [1]
         Online  View Release                   States                                                      visitors/month




         Franklin Credit Management              United   Online News Sites & Other    Financial                 161,590 [1]
         Online  View Release                   States   Influencers                                        visitors/month




         Value Investing News                    United   Financial News Service       Financial                 161,590 [1]
         Online  View Release                   States                                                      visitors/month
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 13 of 24 Page ID #:7605
         Dow Theory Letters                      United   Banking & Financial          Financial                 161,590 [1]
         Online  View Release                   States   Institutions                                       visitors/month




         Daily Penny Alerts                      United   Online News Sites & Other    Financial                 161,590 [1]
         Online  View Release                   States   Influencers                                        visitors/month




         Benefit Plans Administrative Services   United   Online News Sites & Other    Financial                 161,590 [1]
         Online  View Release                   States   Influencers                                        visitors/month




         Ascensus                                United   Online News Sites & Other    Financial                 161,590 [1]
         Online  View Release                   States   Influencers                                        visitors/month




         1st Discount Brokerage                  United   Financial News Service       Financial                 161,590 [1]
         Online  View Release                   States                                                      visitors/month




         KPVI-TV NBC-6                           United   Broadcast Media              Media & Information       105,918 [1]
         Online  View Release                   States                                                      visitors/month




         Canadian Insider                        Canada   Financial News Service       Financial                 101,558 [1]
         Online  View Release                                                                               visitors/month




         One News Page Global Edition            Global   Online News Sites & Other    Media & Information         74,536 [1]
         Online  View Release                            Influencers                                        visitors/month




         Monterey County Weekly [Seaside, CA]    United   Newspaper                    Media & Information         69,526 [1]
         Online  View Release                   States                                                      visitors/month




         Tracy Press [Tracy, CA]                 United   Newspaper                    Media & Information         58,784 [1]
         Online  View Release                   States                                                      visitors/month




         Spoke                                   United   News & Information Service   Business Services           58,648 [1]
         Online  View Release                   States                                                      visitors/month




         ThePress.net                            United   Newspaper                    Media & Information         34,976 [1]
         Online  View Release                   States                                                      visitors/month




         The Daily Press [St. Marys, PA]         United   Newspaper                    Media & Information         17,289 [1]
         Online  View Release                   States                                                      visitors/month




         Daily Herald [Chicago, IL]              United   Newspaper                    Media & Information         14,236 [1]
         Online  View Release                   States                                                      visitors/month




         Ridgway Record [Ridgway, PA]            United   Newspaper                    Media & Information          6,421 [1]
         Online  View Release                   States                                                      visitors/month
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 14 of 24 Page ID #:7606
         DIY Active                                 United   Online News Sites & Other   Medical/Healthcare           5,630 [1]
         Online  View Release                      States   Influencers                                       visitors/month




         Ask.com                                    United   Online News Sites & Other   Media & Information          5,539 [1]
         Online  View Release                      States   Influencers                                       visitors/month




         Oklahoman [Oklahoma City, OK]              United   Newspaper                   Media & Information          5,161 [1]
         Online  View Release                      States                                                     visitors/month




         NewsBlaze US                               United   Online News Sites & Other   Media & Information          5,139 [1]
         Online  View Release                      States   Influencers                                       visitors/month




         Buffalo News [Buffalo, NY]                 United   Newspaper                   Media & Information          3,907 [1]
         Online  View Release                      States                                                     visitors/month




         One News Page United States Edition        United   Online News Sites & Other   Media & Information          3,750 [1]
         Online  View Release                      States   Influencers                                       visitors/month




         Caifornia Business Journal                 United   Magazine                    Media & Information          3,097 [1]
         Online  View Release                      States                                                     visitors/month




         Pittsburgh Post-Gazette [Pittsburgh, PA]   United   Newspaper                   Media & Information          2,349 [1]
         Online  View Release                      States                                                     visitors/month




         Latin Business Today                       United   Online News Sites & Other   Multicultural &              2,324 [1]
         Online  View Release                      States   Influencers                 Demographic           visitors/month




         The Chronicle Journal [Thunder Bay, ON]    Canada   Newspaper                   Media & Information          2,302 [1]
         Online  View Release                                                                                 visitors/month




         myMotherLode.com [Sonora, CA]              United   Newspaper                   Media & Information          2,194 [1]
         Online  View Release                      States                                                     visitors/month




         Ticker Technologies                        United   Financial News Service      Financial                    2,141 [1]
         Online  View Release                      States                                                     visitors/month




         Minyanville                                United   Online News Sites & Other   Financial                    2,090 [1]
         Online  View Release                      States   Influencers                                       visitors/month




         Natural Practitioner                       United   Trade Publications          Medical/Healthcare           1,867 [1]
         Online  View Release                      States                                                     visitors/month




         The Kane Republican [Kane, PA]             United   Newspaper                   Media & Information          1,464 [1]
         Online  View Release                      States                                                     visitors/month
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 15 of 24 Page ID #:7607




         Nutrition Industry Executive             United   Trade Publications          Medical/Healthcare           1,392 [1]
         Online  View Release                    States                                                     visitors/month




         The Punxsutawney Spirit [Punxsutawney,   United   Newspaper                   Media & Information          1,353 [1]
         PA]                                      States                                                     visitors/month
         Online  View Release


         The Saline Courier [Benton, AR]          United   Newspaper                   Media & Information          1,309 [1]
         Online  View Release                    States                                                     visitors/month




         Starkville Daily News [Starkville, MS]   United   Newspaper                   Media & Information          1,272 [1]
         Online  View Release                    States                                                     visitors/month




         Borger News Herald [Borger, TX]          United   Newspaper                   Media & Information          1,262 [1]
         Online  View Release                    States                                                     visitors/month




         Jotup                                    Global   Online News Sites & Other   Business Services            1,241 [1]
         Online  View Release                             Influencers                                       visitors/month




         The Pilot News [Plymouth, IN]            United   Newspaper                   Media & Information          1,222 [1]
         Online  View Release                    States                                                     visitors/month




         The Morning News [Blackfoot, ID]         United   Newspaper                   Media & Information          1,123 [1]
         Online  View Release                    States                                                     visitors/month




         Daily Times Leader [West Point, MS]      United   Newspaper                   Media & Information          1,056 [1]
         Online  View Release                    States                                                     visitors/month




         The Evening Leader [St. Marys, OH]       United   Newspaper                   Media & Information          1,018 [1]
         Online  View Release                    States                                                     visitors/month




         The Post and Mail [Columbia City, IN]    United   Newspaper                   Media & Information            946 [1]
         Online  View Release                    States                                                     visitors/month




         ProfitQuotes                             United   Financial News Service      Financial                      881 [1]
         Online  View Release                    States                                                     visitors/month




         The Observer News Enterprise [Newton,    United   Newspaper                   Media & Information            771 [1]
         NC]                                      States                                                     visitors/month
         Online  View Release


         Big Spring Herald [Big Spring, TX]       United   Newspaper                   Media & Information            766 [1]
         Online  View Release                    States                                                     visitors/month
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 16 of 24 Page ID #:7608
         The Newport Daily Express [Newport, VT]   United   Newspaper                    Media & Information            745 [1]
         Online  View Release                     States                                                      visitors/month




         Sweetwater Reporter [Sweetwater, TX]      United   Newspaper                    Media & Information            697 [1]
         Online  View Release                     States                                                      visitors/month




         Poteau Daily News [Poteau, OK]            United   Newspaper                    Media & Information            678 [1]
         Online  View Release                     States                                                      visitors/month




         Magazines Today                           Global   Trade Publications           Media & Information            669 [1]
         Online  View Release                                                                                 visitors/month




         Fat Pitch Financials                      United   Online News Sites & Other    Financial                      647 [1]
         Online  View Release                     States   Influencers                                        visitors/month




         Axcess News                               United   Online News Sites & Other    Media & Information            613 [1]
         Online  View Release                     States   Influencers                                        visitors/month




         Winslow, Evans & Crocker                  United   Online News Sites & Other    Financial                      612 [1]
         Online  View Release                     States   Influencers                                        visitors/month




         Wapakoneta Daily News [Wapakoneta,        United   Newspaper                    Media & Information            586 [1]
         OH]                                       States                                                      visitors/month
         Online  View Release


         The Deer Park Tribune [Deer Park, WA]     United   Newspaper                    Media & Information            559 [1]
         Online  View Release                     States                                                      visitors/month




         Mammoth Times [Mammoth Lakes, CA]         United   Newspaper                    Media & Information            547 [1]
         Online  View Release                     States                                                      visitors/month




         The Antlers American [Antlers, OK]        United   Newspaper                    Media & Information            530 [1]
         Online  View Release                     States                                                      visitors/month




         Metals Channel                            United   News & Information Service   Industrial                     519 [1]
         Online  View Release                     States                                                      visitors/month




         Malvern Daily Record [Malvern, AR]        United   Newspaper                    Media & Information            514 [1]
         Online  View Release                     States                                                      visitors/month




         Valley City Times-Record [Valley City,    United   Newspaper                    Media & Information            499 [1]
         ND]                                       States                                                      visitors/month
         Online  View Release


         Inyo Register [Bishop, CA]                United   Newspaper                    Media & Information            485 [1]
         Online  View Release                     States                                                      visitors/month
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 17 of 24 Page ID #:7609
         El Popular [Bakersfield, CA]           United   Newspaper                    Multicultural &                481 [1]
         Online  View Release                  States                                Demographic           visitors/month




         AngelaCARES                            United   Online News Sites & Other    Medical/Healthcare             438 [1]
         Online  View Release                  States   Influencers                                        visitors/month




         Decatur Daily Democrat [Decatur, IN]   United   Newspaper                    Media & Information            430 [1]
         Online  View Release                  States                                                      visitors/month




         My Silly Little Gang                   United   Blog-Parental Influencers    Retail & Consumer              355 [1]
         Online  View Release                  States                                                      visitors/month




         Forefront Media News                   United   Online News Sites & Other    Media & Information            336 [1]
         Online  View Release                  States   Influencers                                        visitors/month




         Quertle                                United   Online News Sites & Other    Medical/Healthcare             335 [1]
         Online  View Release                  States   Influencers                                        visitors/month




         Minster Community Post [Minster, OH]   United   Newspaper                    Media & Information            293 [1]
         Online  View Release                  States                                                      visitors/month




         1stCounsel                             United   Online News Sites & Other    Policy & Public                188 [1]
         Online  View Release                  States   Influencers                  Interest              visitors/month




         A Rain of Thought                      United   Blog                         Entertainment                  185 [1]
         Online  View Release                  States                                                      visitors/month




         SOGOTRADE                              United   News & Information Service   Financial                      181 [1]
         Online  View Release                  States                                                      visitors/month




         Willard Post                           Global   Blog                         Multicultural &                 83 [1]
         Online  View Release                                                        Demographic           visitors/month




         Physician Family                       United   Trade Publications           Medical/Healthcare              65 [1]
         Online  View Release                  States                                                      visitors/month




         Invertir USA                           United   Online News Sites & Other    Media & Information             64 [1]
         Online  View Release                  States   Influencers                                        visitors/month




         Folsom Local News [Folsom, CA]         United   Online News Sites & Other    Media & Information             64 [1]
         Online  View Release                  States   Influencers                                        visitors/month




         Manhattanweek                          United   Online News Sites & Other    Media & Information             64 [1]
         Online  View Release                  States   Influencers                                        visitors/month
 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 18 of 24 Page ID #:7610
                   Intern Daily                                  United        Trade Publications               Medical/Healthcare                  23 [1]
                   Online  View Release                         States                                                                   visitors/month




                   Gateway News Source                           United        Online News Sites & Other        Media & Information                 23 [1]
                   Online  View Release                         States        Influencers                                                visitors/month




                   Canadian Journalism Forum on Violence         Canada        Online News Sites & Other        Policy & Public            Not Available
                   and Trauma                                                  Influencers                      Interest
                   Online  View Release



*Data sources:                                            [2] Alexa, [3] siteworthtraffic.com [4] Cision Digital
[1]                                                       Reach
*The data cited here by SimilarWeb represents site traffic data of worldwide unique visitors on desktop and mobile devices. Data is updated monthly.
 Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 19 of 24 Page ID #:7611




Traffic


Overview

 RELEASE VIEWS & HITS           30K       MULTIMEDIA                        0

  Release Views                  29K

   Media Views                    59

   Public Views                  29K
   Partner Sites                 138

   PR Newswire Properties        28K

  Release Web Crawler Hits        1K




Release Views
Release Views Over Time




    100000

             13 655
               10 105
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 20 of 24 Page ID #:7612




           Exhibit B
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 21 of 24 Page ID #:7613


  1718 Peachtree St #1080                                                                        214.502.9376
  Atlanta, GA 30309                                                                       gajan@classaura.com




  By Priority Mail
  The United States Attorney General,
  State Attorneys General, and
  Territory Attorneys General



  November 15, 2020

  Re: In Re Cobra Sexual Energy Sales Practices Litigation,
  United States District Court for the Central District of California,
  Case No. 2:13-cv-05942-AB-Ex



  Dear Sir or Madam:

  Pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1711 et seq. (“CAFA”), and on behalf of the
  Defendant in the above-referenced action, this letter provides notice of the proposed settlement of the
  above-captioned matter. Toward that end, and in accordance with CAFA, please find enclosed a CD
  containing the following documents:

      1. The Complaint, First Amended Complaint, Second Amended complaint in the litigation;

      2. The District Court’s order granting-in-part and denying-in-part Defendant’s Motion to Dismiss;

      3. The District Court’s order granting Class Certification;

      4. The District Court’s order granting Defendant’s Motion for Class Decertification;

      5. The Court of Appeal’s order for Reversal;

      6. The Supreme Court’s order for Reversal of the Court of Appeals;

      7. The Court of Appeal’s order dismissing Defendant’s Appeal;

      8. The District Court’s order rescinding Class Decertification;

      9. The District Court’s order granting Plaintiff’s Motion for Preliminary Approval of Settlement;

      10. The Motion for Preliminary Approval of Settlement;
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 22 of 24 Page ID #:7614



      11. The Long-Form and Short-Form notifications that will be provided to class members informing
          them of the proposed settlement and their right to be excluded from the class (attached as
          Exhibits 2 and 3 to the Motion for Preliminary Approval of Settlement);

      12. The parties’ Proposed Settlement Agreement (attached as Exhibit 1 to the Motion for Preliminary
          Approval of Settlement); and

      13. A partial list of potential class members who purchased the product directly from the defendant

  The proposed definition for the Settlement Class extends to:

          All persons (excluding officers, directors, and employees of Defendant Nutraceutical Corp.) who
          purchased, between August 14, 2009 and December 31, 2020, Defendants’ Cobra Products (in all
          packaging sizes and iterations) in California for their own use rather than resale or distribution.

  Dkt. 267-15 (reinstating class); see also Dkt. 290 (maintaining the “same class that the Court certified,”
  but changing the “end date [to] December 31, 2020”).

  The vast majority of sales of the subject products were made through independently operated retail stores
  and, thus, are not in Defendant’s possession, custody, or control. Accordingly, there is no precise tally of
  the number of class members in each state, nor is there available a complete list of class members in each
  state. However, since the settlement covers only purchases made in the state of California, it seems likely
  that the vast majority of class members reside in California.

  We hereby advise you that no agreements of any kind were made contemporaneously between class
  counsel and counsel for defendant.

  A fairness hearing for the case has been scheduled for February 19, 2021 at 10 a.m., at the U.S. District
  Court for the Central District of California, Courtroom 7B, 350 West First Street, Los Angeles, CA 90012.

  If you have questions about this notice, the lawsuit, or the enclosed materials, please contact me at the
  address below.

  Sincerely,




  Gajan Retnasaba

  Cobra Sexual Energy Class Action Administrator

  Classaura LLC
  1718 Peachtree St #1080
  Atlanta, GA 30309

  214.502.9376
  gajan@classaura.com
Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 23 of 24 Page ID #:7615




           Exhibit C
  Case 2:13-cv-05942-AB-E Document 295-2 Filed 02/26/21 Page 24 of 24 Page ID #:7616
(When required)                                                                                                   This space for filing stamp only

RECORDING REQUESTED BY AND MAIL TO:

                      D A I L Y CC O
                                   OMMM
                                      M EE R
                                           RCC EE
                               ~~ SINCE
                                  SINCE 1917
                                        1917 ~
                                             ~

             915915
                  E. E
                     First Street,
                       FIRST   ST,Los
                                   LOSAngeles,
                                       ANGELES,California 90012
                                                   CA 90012
   Mailing Address: P.O. Box 54026, Los Angeles, California 90054-0026
              Telephone (213)
                           (213) 229-5300
                                 229-5300 / Fax (213)
                                                 (213) 680-3682
                                                       229-5481




        GAJAN RETNASABA
        CLASSAURA LLC
                                                                                       DC#: 3431355
                                                                                       DC
        1718 PEACHTREE ST #1080
        ATLANTA, GA - 30309
                                                                                                                   LEGAL NOTICE
                                                                                      If you purchased any Cobra Sexual Energy product in California, you May
                                                                                                  Benefit From a Proposed Class Action Settlement

                                                                                                      In re Cobra Sexual Energy Sales Practices Litig.
                                                                                                    U.S. District Court for the Central District of California
                                                                                                            No. 2:13-cv-05942-AB-Ex (C.D. Cal.)

            PROOF OF PUBLICATION                                                      If you purchased any Cobra Sexual Energy product in California between August
                                                                                      9, 2014 and December 31, 2020, please read this notice. A class action settlement
                                                                                      gives you certain rights, including the right to make a claim for your share of a
                                 (2015.5 C.C.P.)                                      cash settlement fund, and also has certain deadlines. The class action claims the
                                                                                      herbal supplement Cobra Sexual Energy is falsely advertised and an unapproved
                                                                                      aphrodisiac in violation of California law. The defendant strongly denies this, and
State of California            )                                                      the Court has made no decision on these issues. The case was litigated for seven
County of Los Angeles          ) ss                                                   years, and rather than continue litigating the case in court, the two sides have
                                                                                      agreed to a class action settlement. In addition to the cash relief, the defendant
                                                                                      has also agreed to make certain changes to Cobra’s label.
Notice Type:     GPN - GOVT PUBLIC NOTICE
                                                                                      You now have the following options. First, the attorneys who filed the case and
                                                                                      were appointed to represent you recommend that you go to the settlement website
Ad Description:                                                                       (CobraLawsuit.com) and file a claim form, and then receive a payment if the Court
                                                                                      approves the settlement. Second, you can ignore this notice and do nothing. You
In re Cobra Sexual Energy Sales Practices Litig                                       will not get a settlement payment, but you will give up the right to sue over claims
                                                                                      related to Cobra’s labels and advertising, though not for personal injury. Third,
                                                                                      you can exclude yourself. If you exclude yourself, you get no settlement payment
                                                                                      but keep the right to sue over these claims at your own expense. Finally, you can
                                                                                      object to the settlement and tell the judge why you do not want the settlement to
I am a citizen of the United States and a resident of the County of Los Angeles;      be approved.
I am a citizen of the United States and a resident of the State of California; I am
I am over the age of eighteen years, and not a party to or interested in the          You can make a claim at CobraLawsuit.com, as well as get more detailed
over the age of eighteen years, and not a party to or interested in the above
above entitled matter. I am the principal clerk of the printer and publisher of the   information about this case, the settlement, and your options, as this is a summary
entitled matter. I am the principal clerk of the printer and publisher of the DAILY
DAILY COMMERCE, a daily newspaper published in the English language in                only. If you need help and cannot access the Internet, you can also ask questions
COMMERCE, a newspaper published in the English language in the city of                by mail by writing to Cobra Sexual Energy Litigation, c/o Classaura, 1718
the City of Los Angeles, and adjudged a newspaper of general circulation as
LOS ANGELES, county of LOS ANGELES, and adjudged a newspaper of                       Peachtree St NW #1080, Atlanta, GA 30309 or call 1-888-977-3554. If possible,
defined by the laws of the State of California by the Superior Court of the           please consult the website CobraLawsuit.com.com before calling. Do not contact
general circulation as defined by the laws of the State of California by the
County of Los Angeles, State of California, under date of June 17, 1952, Case         Nutraceutical or the Court, except if you are serving and filing an objection. The
Superior Court of the County of LOS ANGELES, State of California, under date
No. 599,760. That the notice, of which the annexed is a printed copy, has been        deadline to file a claim form is March 6, 2021, but your appointed attorneys
10/30/1981, Case No. 599760. That the notice, of which the annexed is a               recommend that you file a claim now if you are eligible so you don’t forget later,
published in each regular and entire issue of said newspaper and not in any
printed copy, has been published in each regular and entire issue of said             and to help them plan the cash distribution and estimate the settlement claims
supplement thereof on the following dates, to-wit:
newspaper and not in any supplement thereof on the following dates, to-wit:           rate.
                                                                                                                                                                 CNSB#3431355



                01/12/2021, 01/19/2021, 01/26/2021, 02/02/2021




                           Executed on: 02/02/2021
                                        10/15/2004
                           At Los Angeles, California

I certify (or declare) under penalty of perjury that the foregoing is true and
correct.




                                      Signature



        !A000005634633!
